t c memo united_states tax_court gregg h risner petitioner v commissioner of internal revenue respondent docket no filed date gregg s risner pro_se blaise g dusenberry and james e archie for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner's motion to shift burden_of_proof to respondent as explained in greater detail below we shall deny petitioner's motion all section references are to the internal_revenue_code in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure background gregg h risner petitioner operates a chiropractic business near dallas texas petitioner filed a federal_income_tax return for the taxable_year in which he reported net profit on schedule c in the amount of dollar_figure capital_gains in the amount of dollar_figure and taxable_income in the amount of dollar_figure although petitioner filed a tax_return for he reported no taxable_income and instead claimed a refund of dollar_figure petitioner did not file tax returns for or by letter dated date revenue_agent robert d southern notified petitioner that he was being audited by the internal_revenue_service irs for the taxable years and revenue_agent southern requested that petitioner bring his books_and_records to an appointment scheduled for date petitioner responded to the above-described letter by sending revenue_agent southern a document entitled affidavit and constructive notice that states in pertinent part petitioner returned his assigned social_security_number to its proper owner petitioner as a belligerent claimant was claiming immunity and would refuse to produce his books_and_records and revenue_agent southern should provide petitioner with the code sections and implementing regulations demonstrating his authority to audit petitioner's records on date petitioner was served with an irs summons form directing him to appear before revenue_agent southern with his financial records as well as those of the risner chiropractic clinic and the risner family_trust although petitioner appeared before revenue_agent southern at the date and time specified in the summons he refused to produce his books_and_records on the grounds that to do so would violate his rights under the fourth and fifth amendments to the u s constitution by notice_of_deficiency dated date respondent determined deficiencies additions to tax and a penalty with respect to petitioner's federal income taxes for the years and in the amounts as follows additions to tax penalty year deficiency sec_6651 sec_6654 sec_6662 dollar_figure dollar_figure --- dollar_figure big_number big_number --- --- big_number big_number dollar_figure --- the explanation of adjustments portion of the notice_of_deficiency states that respondent arrived at petitioner's taxable_income by increasing petitioner's interest and dividend income to account for third-party information reported to respondent on forms 1099-int and 1099-div and computing petitioner's net_income from his chiropractic business using petitioner's prior earnings experience in conjunction with the applicable consumer_price_index factors for the years and using dollar_figure the net profit figure reported by petitioner on the schedule c attached to his tax_return a sec_2 respondent received third-party information including forms 1099-int and 1099-div indicating that petitioner invested substantial amounts in several different stock and bond mutual_fund accounts during and base_year income respondent determined that petitioner earned net profits of dollar_figure dollar_figure and dollar_figure from his chiropractic business during the taxable years and respectively petitioner invoked this court's jurisdiction by filing a timely petition for redetermination on date the petition states in pertinent part petitioner specifically denies the receipt of the taxable_income shown in the notice_of_deficiency on which the amount of the alleged deficiency was figured and therefore denies the deficiency and the penalties because of the inaccuracies in that taxable_income and petitioner pleads that there is are no implementing regulations of the code_of_federal_regulations which give any authority to the internal_revenue_service or any of its officers or employees to proceed in the manner in which it has proceeded in the instant matter and therefore the actions taken by the internal_revenue_service in this matter falls outside of its scope of authority granted to it by the code and petitioner pleads that based upon title_26 usc the internal_revenue_code and its implementing regulations petitioner is engaged in no taxable activities and is therefore outside the jurisdiction of the internal_revenue_service and petitioner pleads that the burden of proving the non-receipt of income is beyond the reasonable burden which the court should place on an individual and petitioner pleads that the entire case by the government is based upon a naked assertion ie one person's word against another's and therefore is insufficient to sustain a decision in the government's favor at the time he filed his petition petitioner was residing in longview texas on date petitioner filed a motion to shift burden_of_proof to respondent relying on 988_f2d_27 5th cir revg and remanding tcmemo_1992_99 and 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 petitioner contends that respondent failed to provide a factual foundation for her determination and therefore the notice_of_deficiency constitutes a naked assertion based on these arguments petitioner concludes that the normal presumption of correctness should not apply to respondent's deficiency determination and that the burden_of_proof should shift to respondent on date respondent filed an answer to the petition generally denying the allegations contained therein on the same date respondent filed an objection to petitioner's motion to shift the burden_of_proof respondent argues that petitioner's motion should be denied on the ground that the petition filed herein fails to state a justiciable claim for relief and is based on nothing more than time-worn tax_protester arguments in this regard respondent maintains that although the petition includes an allegation that respondent erred in her determinations petitioner failed to allege any specific facts regarding the correct amount of his tax_liability in the alternative respondent contends that petitioner's motion is premature and that the question of the placement of the burden_of_proof is a matter best resolved at trial this matter was called for hearing in washington d c counsel for respondent appeared at the hearing and presented argument in opposition to the pending motion although petitioner did not appear at the hearing he did file a written_statement with the court pursuant to rule c in response to respondent's objection to his motion in that statement petitioner asserts that the compensation that he receives in exchange for his labor is not income as defined in the internal_revenue_code petitioner also contends that he is not subject_to the federal_income_tax because he is a self-governing free born sovereign citizen significantly petitioner admits that he receives compensation from the operation of a chiropractic business he asserts that any gains earned on his investments do not constitute taxable_income discussion we begin with the well-settled rule that determinations made by the commissioner in a notice_of_deficiency normally are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in addition this court ordinarily will not look behind a statutory_notice_of_deficiency to examine the evidence used or the propriety of respondent's motives or conduct in determining the deficiency 79_tc_185 62_tc_324 there are exceptions to the general_rule that the commissioner's determination is presumed to be correct one such exception arises in cases involving unreported income where the taxpayer challenges the notice_of_deficiency on the ground that it is arbitrary and the commissioner fails to substantiate her determination with predicate evidence 46_f3d_382 5th cir affg in part revg in part and remanding in part tcmemo_1992_168 portillo v commissioner f 2d pincite as indicated petitioner moves to shift the burden_of_proof in the instant case based on his assertion that the notice_of_deficiency is arbitrary respondent counters that petitioner's motion should be denied and his petition fails to state a justiciable claim for relief we agree rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n gordon v an appeal in the instant case would lie in the court_of_appeals for the fifth circuit commissioner 73_tc_736 further the failure of a party to plead or otherwise proceed as provided in the court's rules may be grounds for the court to hold such party in default either on the motion of another party or on the initiative of the court rule a based upon our review of the petition petitioner's motion and rule c statement we conclude that petitioner has failed to satisfy the requirements of rule b viewing the petition in isolation the best that can be said is that petitioner has assigned error in respect of respondent's determinations however the petition lacks any statement of the facts on which petitioner bases the assignments of error petitioner's motion to shift the burden_of_proof to respondent adds nothing in this regard petitioner's rule c statement contains significant admissions rather than denying that he was engaged in an income-producing activity during the years in issue petitioner admits that he received compensation from operating a chiropractic business petitioner also concedes that he maintained income-producing investments during the period in question in conjunction with these statements petitioner asserts that respondent erred in determining deficiencies in this case on the theories that compensation received in exchange for labor is not taxable_income and as a sovereign citizen he is not subject_to the federal_income_tax petitioner's arguments are nothing more than time-worn tax_protester arguments that have been long rejected by this and other federal courts e g 793_f2d_139 6th cir affg per curiam 82_tc_766 791_f2d_68 7th cir 784_f2d_1006 9th cir 760_f2d_1003 9th cir 737_f2d_439 5th cir 733_f2d_709 9th cir 687_f2d_264 8th cir affg tcmemo_1981_506 661_f2d_71 5th cir affg tcmemo_1981_122 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable 633_f2d_1356 9th cir 82_tc_403 80_tc_1111 77_tc_1169 70_tc_730 affd 614_f2d_159 8th cir mcneel v commissioner tcmemo_1995_211 affd ___ f 3d ___ 9th cir date fischer v commissioner tcmemo_1994_586 zyglis v commissioner tcmemo_1993_341 affd without published opinion 29_f3d_620 2d cir fox v commissioner tcmemo_1993_277 affd without published opinion 69_f3d_543 9th cir williams v commissioner tcmemo_1988_368 allen v commissioner tcmemo_1987_242 hebrank v commissioner tcmemo_1982_496 see sec_61 an allegation in an unreported income case that respondent's determination is arbitrary might under some circumstances be viewed as a valid assignment of error however it is evident as discussed above that the petition in the instant case amounts to nothing more than a frivolous protest of this country's tax laws as we see it petitioner's motion to shift the burden_of_proof to respondent is simply a transparent attempt at furthering that protest consequently petitioner's motion will be denied as previously indicated where a party fails to plead or otherwise proceed as provided in the court's rules the court may hold such party in default and enter a decision against the party on its own initiative rule a although the petition clearly fails to conform with rule b petitioner will be given another opportunity to correct the defects in his petition accordingly we shall issue an order allowing petitioner a reasonable amount of time to file a proper amended petition to reflect the foregoing an appropriate order will be issued in an effort to encourage petitioner to file a proper amended petition we will take this opportunity to remind petitioner that sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless
